DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 have been examined.
Response to Arguments
Applicant’s arguments, filed 08/25/2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nadeem (US20110095908A1) and further in view of Altmannshofer (US20180162409A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadeem (US20110095908A1), and further in view of Altmannshofer (US20180162409A1).

	Claim.1 Nadeem discloses a method for interpreting traffic information (see at least p2, methods and apparatus for a traffic management systems, p4, a traffic light), comprising: receiving, by a processor, visual data from a plurality of vehicles, wherein the visual data is associated with an intersection of a roadway having one or more lanes (see at least fig.2-9, p7, each of the plurality of vehicles includes one or more cameras that generates image data, a location device that generates geographic coordinates of the vehicle, a computing device that receives the image data from the camera and the geographic coordinates of the vehicle and forms a processed image signal that includes the image data, the geographic coordinates and a time stamp, p11, the camera in at least one of the plurality of vehicles is configured to create images of a traffic control device and the processed image signal includes images of the traffic control device, the traffic control device can be a traffic light, p31-32); receiving, by the processor, vehicle data from the plurality of vehicles, wherein the vehicle data is associated with intersection of the roadway; determining, by the processor, a first state of a traffic light associated with the intersection based on the visual data (see at least fig.2-9, p7, each of the plurality of vehicles includes one or more cameras that generates image data, a location device that generates geographic coordinates of the vehicle, a computing device that receives the image data from the camera and the geographic coordinates of the vehicle and forms a processed image signal that includes the image data, the geographic coordinates and a time stamp, p11, the camera in at least one of the plurality of vehicles is configured to create images of a traffic control device and the processed image signal includes images of the traffic control device, the traffic control device can be a traffic light, p31-32); determining, by the processor, a second state of the traffic light associated with the intersection based on the vehicle data; correlating, by the processor, the first state and the second state based on a time synchronization; assigning, by the processor, the traffic light to a lane of the roadway based on the correlating (see at least fig.2-9, p75, a light is green while the vehicle is moving and the system captures and analyzes the image of the traffic light, it may detect that the green light switches off and no yellow light appears, containing an identifier of the location and the traffic light, a time stamp and a fault report, p154, image processing module (IPM) responsible for analyzing captured frames to detect traffic lights and recognize a light’s current state (red, yellow, green, none), p119, a specific traffic lane, p130); and communicating, by the processor, the traffic light to lane assignment for use in controlling a vehicle of the multiple vehicles (see at least fig.2-9, abstract, the output signal can be used to control traffic control devices, vehicles and to provide other useful information, p70, a specific traffic intersection may have a very specific traffic light, a system 102 with relevant data of existence of a traffic light and type/format of a traffic light, number of traffic lights and which traffic light will directly control a traffic flow relevant to the vehicle of the system , p84).
	However, Nadeem does not disclose vehicle data is associated with kinematics of the plurality of vehicles and the intersection of the roadway.
	Altmannshofer discloses vehicle data is associated with kinematics of the plurality of vehicles and the intersection of the roadway (see at least fig.6-7, abstract, a traffic light along the trajectory of a cruising vehicle and a determination of current and future traffic light statuses is performed, determined whether the vehicle can arrive at the traffic light during a passing status in accordance with an adaption of the kinematic vehicle state, kinematic vehicle state adaption scenarios in order to enable an arrival at the traffic light during a passing status, p4, p19-21, calculate an estimated first arrival time of the vehicle at the traffic light, p30-33, p44).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Nadeem to include vehicle data is associated with kinematics of the plurality of vehicles and the intersection of the roadway by Altmannshofer in order to improves traffic flow and enables reduction of traffic jams while ensuring safety of vehicle passengers as well as other road users (see Altmannshofer’s p5).
	Claim.2 Nadeem discloses further comprising: determining, by the processor, a change in state of the traffic light based on the correlated first state and second state; determining, by the processor, a vehicle velocity associated with the lane based on the vehicle data; and wherein the correlating is based on the change in state of the traffic light and the vehicle velocity (see at least fig.2-9, abstract, the output signal can be used to control traffic control devices, vehicles and to provide other useful information, p70, a specific traffic intersection may have a very specific traffic light, a system 102 with relevant data of existence of a traffic light and type/format of a traffic light, number of traffic lights and which traffic light will directly control a traffic flow relevant to the vehicle of the system , p84-86, speedometer, p46, each vehicle transmits on a regular basis a message to the remote system that contains at least a location stamp, a time stamp and its unique identifier, the remote system to determine travel times and travel speed of a vehicle that is a mobile monitoring platform) .
	Claim.5 Nadeem discloses wherein the determining the second state is based on a trained machine learning model (see at least fig.6-8, 11-12, p79, the system is trained to detect a traffic light 803, and to assess if a problem exists and to send a report, abstract, the output signal can be used to control traffic control devices, vehicles and to provide other useful information, p70, a specific traffic intersection may have a very specific traffic light, a system 102 with relevant data of existence of a traffic light and type/format of a traffic light, number of traffic lights and which traffic light will directly control a traffic flow relevant to the vehicle of the system , p84-86, speedometer, p46, each vehicle transmits on a regular basis a message to the remote system that contains at least a location stamp, a time stamp and its unique identifier, the remote system to determine travel times and travel speed of a vehicle that is a mobile monitoring platform).
	Claim.6 Nadeem discloses further comprising: associating, by the processor, a behavioral state with each of the vehicle data from the multiple vehicles; aggregating, by the processor, the vehicle data from the multiple vehicles based on the associated behavioral state and a time associated with the vehicle data; and processing the aggregated vehicle data with the trained machine learning model (see at least fig.6-8, 11-12, p7, each of the plurality of vehicles includes one or more cameras that generates image data, a location device that generates geographic coordinates of the vehicle, a computing device that receives the image data from the camera and the geographic coordinates of the vehicle and forms a processed image signal that includes the image data, the geographic coordinates and a time stamp, p11, the camera in at least one of the plurality of vehicles is configured to create images of a traffic control device and the processed image signal includes images of the traffic control device, the traffic control device can be a traffic light, p31-32, p70, a specific traffic intersection may have a very specific traffic light, a system 102 with relevant data of existence of a traffic light and type/format of a traffic light, number of traffic lights and which traffic light will directly control a traffic flow relevant to the vehicle of the system , p84-86, speedometer, p46, each vehicle transmits on a regular basis a message to the remote system that contains at least a location stamp, a time stamp and its unique identifier, the remote system to determine travel times and travel speed of a vehicle that is a mobile monitoring platform).
	Claim.7 Nadeem discloses wherein the behavioral state is at least one of an accelerating state, a stopping state, a stopped state, and a cruising state(see at least fig.6-8, 11-12, p7, each of the plurality of vehicles includes one or more cameras that generates image data, a location device that generates geographic coordinates of the vehicle, a computing device that receives the image data from the camera and the geographic coordinates of the vehicle and forms a processed image signal that includes the image data, the geographic coordinates and a time stamp, p11, the camera in at least one of the plurality of vehicles is configured to create images of a traffic control device and the processed image signal includes images of the traffic control device, the traffic control device can be a traffic light, p31-32, p70, a specific traffic intersection may have a very specific traffic light, a system 102 with relevant data of existence of a traffic light and type/format of a traffic light, number of traffic lights and which traffic light will directly control a traffic flow relevant to the vehicle of the system , p84-86, speedometer, p46, each vehicle transmits on a regular basis a message to the remote system that contains at least a location stamp, a time stamp and its unique identifier, the remote system to determine travel times and travel speed of a vehicle that is a mobile monitoring platform, p145).
	Claim.8 Nadeem discloses wherein the aggregating is based on an aggregated state function and an inverse of the aggregated state function (see at least fig.6-8, 11-12, p7, each of the plurality of vehicles includes one or more cameras that generates image data, a location device that generates geographic coordinates of the vehicle, a computing device that receives the image data from the camera and the geographic coordinates of the vehicle and forms a processed image signal that includes the image data, the geographic coordinates and a time stamp, p11, the camera in at least one of the plurality of vehicles is configured to create images of a traffic control device and the processed image signal includes images of the traffic control device, the traffic control device can be a traffic light, p31-32, p70, a specific traffic intersection may have a very specific traffic light, a system 102 with relevant data of existence of a traffic light and type/format of a traffic light, number of traffic lights and which traffic light will directly control a traffic flow relevant to the vehicle of the system , p84-86, speedometer, p46, each vehicle transmits on a regular basis a message to the remote system that contains at least a location stamp, a time stamp and its unique identifier, the remote system to determine travel times and travel speed of a vehicle that is a mobile monitoring platform).
	Claim.9 Nadeem discloses wherein the first state is at least one of a green state, an amber state, and a red state, and wherein the second state is at least one of the green state, the amber state, and the red state (see at least fig.2-9, p75, a light is green while the vehicle is moving and the system captures and analyzes the image of the traffic light, it may detect that the green light switches off and no yellow light appears, containing an identifier of the location and the traffic light, a time stamp and a fault report, p154, image processing module (IPM) responsible for analyzing captured frames to detect traffic lights and recognize a light’s current state (red, yellow, green, none), p119, a specific traffic lane, p130).
	Claim.10 Nadeem discloses a system for interpreting traffic information (see at least p2, methods and apparatus for a traffic management systems, p4, a traffic light), comprising: a first data storage device that stores visual data from a plurality of vehicles, wherein the visual data is associated with an intersection of a roadway having one or more lanes (see at least fig.2-9, p7, each of the plurality of vehicles includes one or more cameras that generates image data, a location device that generates geographic coordinates of the vehicle, a computing device that receives the image data from the camera and the geographic coordinates of the vehicle and forms a processed image signal that includes the image data, the geographic coordinates and a time stamp, p11, the camera in at least one of the plurality of vehicles is configured to create images of a traffic control device and the processed image signal includes images of the traffic control device, the traffic control device can be a traffic light, p31-32, a storage device to store data and instructions, p36); a second data storage device that stores vehicle data from the plurality of vehicles, wherein the vehicle data is associated with the intersection of the roadway; and a processor configured to: receive the visual data and the vehicle data, determine a first state of a traffic light associated with the intersection based on the visual data, determine a second state of the traffic light associated with the intersection based on the vehicle data, correlate the first state and the second state based on a time synchronization (see at least fig.2-9, p75, a light is green while the vehicle is moving and the system captures and analyzes the image of the traffic light, it may detect that the green light switches off and no yellow light appears, containing an identifier of the location and the traffic light, a time stamp and a fault report, p154, image processing module (IPM) responsible for analyzing captured frames to detect traffic lights and recognize a light’s current state (red, yellow, green, none), p119, a specific traffic lane, p130, p31-32, a storage device to store data and instructions), assign the traffic light to a lane of the roadway based on the correlating (see at least fig.2-9, abstract, the output signal can be used to control traffic control devices, vehicles and to provide other useful information, p70, a specific traffic intersection may have a very specific traffic light, a system 102 with relevant data of existence of a traffic light and type/format of a traffic light, number of traffic lights and which traffic light will directly control a traffic flow relevant to the vehicle of the system , p84).
However, Nadeem does not disclose wherein vehicle data is associated with kinematics of the plurality of vehicles and the intersection of the roadway.
	Altmannshofer discloses wherein vehicle data is associated with kinematics of the plurality of vehicles and the intersection of the roadway (see at least fig.6-7, abstract, a traffic light along the trajectory of a cruising vehicle and a determination of current and future traffic light statuses is performed, determined whether the vehicle can arrive at the traffic light during a passing status in accordance with an adaption of the kinematic vehicle state, kinematic vehicle state adaption scenarios in order to enable an arrival at the traffic light during a passing status, p4, p19-21, calculate an estimated first arrival time of the vehicle at the traffic light, p30-33, p44).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Nadeem to include wherein vehicle data is associated with kinematics of the plurality of vehicles and the intersection of the roadway by Altmannshofer in order to improves traffic flow and enables reduction of traffic jams while ensuring safety of vehicle passengers as well as other road users (see Altmannshofer’s p5).
	Claim.11 Nadeem discloses wherein the processor is further configured to: determine a change in state of the traffic light based on the correlated first state and second state; determine a vehicle velocity associated with the lane based on the vehicle data; and wherein correlate based on the change in state of the traffic light and the vehicle velocity (see at least fig.2-9, abstract, the output signal can be used to control traffic control devices, vehicles and to provide other useful information, p70, a specific traffic intersection may have a very specific traffic light, a system 102 with relevant data of existence of a traffic light and type/format of a traffic light, number of traffic lights and which traffic light will directly control a traffic flow relevant to the vehicle of the system , p84-86, speedometer, p46, each vehicle transmits on a regular basis a message to the remote system that contains at least a location stamp, a time stamp and its unique identifier, the remote system to determine travel times and travel speed of a vehicle that is a mobile monitoring platform).
	 Claim.14 Nadeem discloses wherein the processor is configured to determine the second state based on a trained machine learning model (see at least fig.6-8, 11-12, p79, the system is trained to detect a traffic light 803, and to assess if a problem exists and to send a report, abstract, the output signal can be used to control traffic control devices, vehicles and to provide other useful information, p70, a specific traffic intersection may have a very specific traffic light, a system 102 with relevant data of existence of a traffic light and type/format of a traffic light, number of traffic lights and which traffic light will directly control a traffic flow relevant to the vehicle of the system , p84-86, speedometer, p46, each vehicle transmits on a regular basis a message to the remote system that contains at least a location stamp, a time stamp and its unique identifier, the remote system to determine travel times and travel speed of a vehicle that is a mobile monitoring platform).
	Claim.15 Nadeem discloses wherein the processor is further configured to: associate a behavioral state with each of the vehicle data from the multiple vehicles; aggregate the vehicle data from the multiple vehicles based on the associated behavioral state and a time associated with the vehicle data; and process the aggregated vehicle data with the trained machine learning model (see at least fig.6-8, 11-12, p7, each of the plurality of vehicles includes one or more cameras that generates image data, a location device that generates geographic coordinates of the vehicle, a computing device that receives the image data from the camera and the geographic coordinates of the vehicle and forms a processed image signal that includes the image data, the geographic coordinates and a time stamp, p11, the camera in at least one of the plurality of vehicles is configured to create images of a traffic control device and the processed image signal includes images of the traffic control device, the traffic control device can be a traffic light, p31-32, p70, a specific traffic intersection may have a very specific traffic light, a system 102 with relevant data of existence of a traffic light and type/format of a traffic light, number of traffic lights and which traffic light will directly control a traffic flow relevant to the vehicle of the system , p84-86, speedometer, p46, each vehicle transmits on a regular basis a message to the remote system that contains at least a location stamp, a time stamp and its unique identifier, the remote system to determine travel times and travel speed of a vehicle that is a mobile monitoring platform).
	Claim.16 Nadeem discloses wherein the behavioral state is at least one of an accelerating state, a stopping state, a stopped state, and a cruising state (see at least fig.6-8, 11-12, p7, each of the plurality of vehicles includes one or more cameras that generates image data, a location device that generates geographic coordinates of the vehicle, a computing device that receives the image data from the camera and the geographic coordinates of the vehicle and forms a processed image signal that includes the image data, the geographic coordinates and a time stamp, p11, the camera in at least one of the plurality of vehicles is configured to create images of a traffic control device and the processed image signal includes images of the traffic control device, the traffic control device can be a traffic light, p31-32, p70, a specific traffic intersection may have a very specific traffic light, a system 102 with relevant data of existence of a traffic light and type/format of a traffic light, number of traffic lights and which traffic light will directly control a traffic flow relevant to the vehicle of the system , p84-86, speedometer, p46, each vehicle transmits on a regular basis a message to the remote system that contains at least a location stamp, a time stamp and its unique identifier, the remote system to determine travel times and travel speed of a vehicle that is a mobile monitoring platform, p145).
	Claim.17 Nadeem discloses wherein processor aggregates based on an aggregated state function and an inverse of the aggregated state function (see at least fig.6-8, 11-12, p7, each of the plurality of vehicles includes one or more cameras that generates image data, a location device that generates geographic coordinates of the vehicle, a computing device that receives the image data from the camera and the geographic coordinates of the vehicle and forms a processed image signal that includes the image data, the geographic coordinates and a time stamp, p11, the camera in at least one of the plurality of vehicles is configured to create images of a traffic control device and the processed image signal includes images of the traffic control device, the traffic control device can be a traffic light, p31-32, p70, a specific traffic intersection may have a very specific traffic light, a system 102 with relevant data of existence of a traffic light and type/format of a traffic light, number of traffic lights and which traffic light will directly control a traffic flow relevant to the vehicle of the system , p84-86, speedometer, p46, each vehicle transmits on a regular basis a message to the remote system that contains at least a location stamp, a time stamp and its unique identifier, the remote system to determine travel times and travel speed of a vehicle that is a mobile monitoring platform).
	Claim.18 Nadeem discloses wherein the first state is at least one of a green state, an amber state, and a red state, and wherein the second state is at least one of the green state, the amber state, and the red state (see at least fig.2-9, p75, a light is green while the vehicle is moving and the system captures and analyzes the image of the traffic light, it may detect that the green light switches off and no yellow light appears, containing an identifier of the location and the traffic light, a time stamp and a fault report, p154, image processing module (IPM) responsible for analyzing captured frames to detect traffic lights and recognize a light’s current state (red, yellow, green, none), p119, a specific traffic lane, p130).

	Claims 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadeem (US20110095908A1) and Altmannshofer (US20180162409A1) as applied to claims 1, 10 above, and further in view of  Wingate (US20140226838A1).
Claim.3 Nadeem and Altmannshofer do not disclose wherein the determining the first state is based on a joint Hidden Markov Model.	
However, Wingate disclose wherein the determining the first state is based on a joint Hidden Markov Model (see at least p15, a single source from a single acquired signal, some approaches to multiple-source separation using prototypical spectral characteristics make use of unsupervised analysis of a signal (e.g. using the Expectation-Maximum (EM) Algorithm, or variants including joint Hidden Markov Model training for multiple sources), p111).	
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Nadeem and Altmannshofer to include wherein the determining the first state is based on a joint Hidden Markov Model by Wingate in order to acquire multiple signals from which a signal from a desired source is separated (Wingate’s p17).
 Claim.4 Nadeem and Altmannshofer do not disclose wherein the joint HMM includes an iterative expectation maximization method.
However, Wingate disclose wherein the joint HMM includes an iterative expectation maximization method (see at least p15, a single source from a single acquired signal, some approaches to multiple-source separation using prototypical spectral characteristics make use of unsupervised analysis of a signal (e.g. using the Expectation-Maximum (EM) Algorithm, or variants including joint Hidden Markov Model training for multiple sources), p111).	
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Nadeem and Altmannshofer to include wherein the joint HMM includes an iterative expectation maximization method by Wingate in order to acquire multiple signals from which a signal from a desired source is separated (Wingate’s p17).
Claim.12 Nadeem and Altmannshofer do not disclose wherein the processor is configured to determine the first state based on a joint Hidden Markov Model.	
However, Wingate disclose wherein the processor is configured to determine the first state based on a joint Hidden Markov Model (see at least p15, a single source from a single acquired signal, some approaches to multiple-source separation using prototypical spectral characteristics make use of unsupervised analysis of a signal (e.g. using the Expectation-Maximum (EM) Algorithm, or variants including joint Hidden Markov Model training for multiple sources), p111).	
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Nadeem and Altmannshofer to include wherein the processor is configured to determine the first state based on a joint Hidden Markov Model by Wingate in order to acquire multiple signals from which a signal from a desired source is separated (Wingate’s p17).
 Claim.13 Nadeem and Altmannshofer do not disclose wherein the joint HMM includes an iterative expectation maximization method.
However, Wingate disclose wherein the joint HMM includes an iterative expectation maximization method (see at least p15, a single source from a single acquired signal, some approaches to multiple-source separation using prototypical spectral characteristics make use of unsupervised analysis of a signal (e.g. using the Expectation-Maximum (EM) Algorithm, or variants including joint Hidden Markov Model training for multiple sources), p111).	
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Nadeem and Altmannshofer to include wherein the joint HMM includes an iterative expectation maximization method by Wingate in order to acquire multiple signals from which a signal from a desired source is separated (Wingate’s p17).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadeem (US20110095908A1), Altmannshofer (US20180162409A1) as applied to claims 10 above, and further in view of Penilla (US20210179095A1).
Claim.19 Nadeem and Altmannshofer do not disclose further comprising a cloud server remote from the multiple vehicles that includes the first data storage device, the second data storage device, and the processor.
However, Penilla discloses further comprising a cloud server remote from the multiple vehicles that includes the first data storage device, the second data storage device, and the processor (see at least fig.19A, 28, p99, the vehicle may get data from connected objects (e.g., either directly or via a cloud server), p22, receive information from cloud processing systems regarding the state of a traffic light, p37, p120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Nadeem and Altmannshofer to include further comprising a cloud server remote from the multiple vehicles that includes the first data storage device, the second data storage device, and the processor by Penilla in order to produce a safety warning notification presented on a display of the vehicle or an automatic action by the vehicle for safety (Penilla’s abstract).
	Claim.20 Nadeem and Altmannshofer do not disclose where the cloud sever is configured to communicate the traffic light to lane assignment to the multiple vehicles for use in controlling the multiple vehicles.
However, Penilla discloses where the cloud sever is configured to communicate the traffic light to lane assignment to the multiple vehicles for use in controlling the multiple vehicles (e.g., either directly or via a cloud server), p22, receive information from cloud processing systems regarding the state of a traffic light, p37, p120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Nadeem and Altmannshofer to include where the cloud sever is configured to communicate the traffic light to lane assignment to the multiple vehicles for use in controlling the multiple vehicles by Penilla in order to produce a safety warning notification presented on a display of the vehicle or an automatic action by the vehicle for safety (Penilla’s abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662